REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/16/21 has been entered in full. Claims 2-7, 9, 10, 14 and 16 are canceled. Claims 1 and 8 are amended. New claims 17-21 are added. Claims 1, 8, 11-13, 15 and 17-21 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/1/21).
The objections to the specification at pg 2-3 are withdrawn in view of the amendments to the specification.
All objections and/or rejections of cancelled claims 5-7 and 10 are moot.
The rejection of claims 1, 8, 11-13 and 15 under 35 U.S.C. § 112(a) at pg 3-8 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the CCR2 agonist to one comprising a polypeptide having the identity the SEQ ID NO: 3, which is the human CCL2 protein.
The rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1) at pg 8-9 as being anticipated by Wood et al (2014) is withdrawn view of the amendments to the claims that limit the subject to a female who is pregnant or has been pregnant at least one time and that limit the therapeutically effective amount of the CCR2 agonist to an amount sufficient to mediate recruitment of fetal myeloid progenitor cells from blood circulation to the tissue lesion; these limitations are not taught by Wood et al.
The rejection of claims 1, 11 and 15 under 35 U.S.C. 102(a)(1) and 102(a)(2) at pg 9-10 as being anticipated by Shafikhani et al, WO 2015138288, is withdrawn view of the amendments to the claims that limit the subject to a female who is pregnant or has been pregnant at least one time and that limit the therapeutically effective amount of the CCR2 agonist to an amount sufficient to mediate recruitment of fetal myeloid progenitor cells from blood circulation to the tissue lesion; these limitations are not taught by the '288 publication.
withdrawn view of the amendments to the claims for the same reasons as for the rejection of parent claim 1 as anticipated by '288.
The rejection of claim 12 under 35 U.S.C. 103(a) at pg 12-13 as being unpatentable Shafikhani et al, WO 2015138288, published 9/17/15, and further in view of Jeffcoate et al (2003), is withdrawn view of the amendments to the claims for the same reasons as for the rejection of parent claim 1 as anticipated by '288.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Notes on Patentability
	The instant specification provides working examples supporting the treatment of the patient population to which the claims are now limited. Specifically, the working examples include a description of results demonstrating that administration of the CCL2 protein recruits fetal microchimeric cells (FMCs) to wounds leading to improved healing in both pregnant (¶ 119-120, published application) and postpartum mice (¶ 132) as compared to controls. The specification further demonstrates that CCR2, the receptor for CCL2, is "expressed on FMCs, especially on a subpopulation of progenitor cells, that they call "fetal myeloid progenitor cells" (FMPCs)", and mediates recruitment of these cells to maternal wound tissue" (¶ 8). These results are also supported by the post-filing date publication of Castela et al (2017, Nature Communications. 8:15463). The instant specification further extends these results to additional types of tissue lesions in pregnant mice by observing improved healing of a murine model of chronic ulcers in sickle cell anemia (¶ 135) and fetal cell recruitment after liver injury (¶ 136). 
	Furthermore, with respect to the ability of FMCs to heal tissue lesions during and after pregnancy, Castela et al teaches that "[f]oetal microchimeric cells (FMCs) traffic into maternal circulation during pregnancy and persist for decades after delivery" and "[u]pon maternal injury, FMCs migrate to affected sites where they particular in tissue healing" (Abstract). Castela further elaborates that "fetal progenitor cells are involved in maternal repair, including wound-healing processes, as well as in the liver, thyroid, myocardial infarction and brain excitotoxic lesions in human and/or mouse models" (pg 9). While FMCs were known to participate in maternal wound healing, "the specific signals regulating the trafficking of FMCs to injury sites had to be identified" (Abstract). 
No prior art has been identified that teaches or suggests administration of a therapeutically effective amount of CCL2 (SEQ ID NO: 3) for treatment of a tissue lesion in a subject who is pregnant or has been pregnant at least one time, wherein the amount is sufficient to mediate recruitment of fetal myeloid progenitor cells (FMPCs) from blood circulation to the tissue lesion. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 8, 11-13 and 15 set forth previously have been withdrawn as indicated above. Furthermore, new claims 17-21 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 8, 11-13, 15 and 17-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646